Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020  has been entered.
Claims 1 and 8 were amended. Claims 2 and 4 were cancelled.  Claims 1, 3, 5-10 have been examined on the merits. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims is/are rejected under 35 U.S.C. 103 as being unpatentable over Collier et al (US 2015/0148727) in view of Kitawaga (US 2014/0242876) and Giroux (2011/0119803). The device of Collier discloses,
	With respect to claim 1, a garment device comprising; 
an outer layer (para 0047);
	an inner layer (22)  said inner layer comprising a bottom edge; and 
	and elastic strap (32c)  extending horizontally across an upper posterior portion of said inner layer and parallel to said bottom edge of said inner layer (Figure 10). 

	The device of Collier et al. substantially discloses the claimed invention but is silent to the structure of the outer layer and that the outer layer has a collar, and is lacking an elastic strap comprising one of more vertical seams along a length of said elastic strap. 
	The device of Kitawaga discloses an elastic strap (10) having one or more vertical seams (11,12 para 0041) along a length of the elastic strap. 
 	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the elastic strap with vertical seams as taught by Kitawaga in order to provide adequate pressure while reducing discomfort (para 0015). 
	The device of Girourx discloses a shirt having a collar (16). It is noted that collar is defined as “ the part of a piece of clothing that fits around a person's neck” by 
	 

	With respect to claim 3, wherein the inner layer comprises a second fabric. (Colllier Para 0038 or Giroux, para 0015).
	With respect to claim 5, wherein said inner layer (Collier et al, 22, in combination) extends from said collar to a middle portion of said outer layer (Figure 10).
	With respect to claim 6, wherein the device is used for medical and non-medical uses to improve the wearer’s posture and for posture training. The prior art of Collier is capable of being used in the manner claimed and therefore meets the claim language as recited, see MPEP 2114). 
With respect to claim 7, wherein the device is used for sports performance and posture training for golf, swimming and other overhead sports, for spinal correction, musculoskeletal alignment, athletic performance, training, re-balance, recovery , rehabilitation, leisure-comfort, athletic-leisure wear, spinal muscle training (para 0039), and combinations thereof. 
The device of Collier et al. substantially discloses the claimed invention but is silent with regard to the structure and attachment to the outer garment, 
	The device of Giroux discloses, a garment comprising an inner garment (14) and an outer garment (12) comprising a collar (16) , the inner garment (14) is attached to said outer layer along at least a portion of the posterior rim of said collar (Figure 2).

	It would have been obvious to person having ordinary skill in the art at the time the invention was filed, to utilize the attachment and outer garment of Giroux in order to provide ease of putting on both garments together (Para 0016). 

With respect to claim 8, The device of Collier et al. discloses,
a two garment construct comprising;
An outer garment (para 0047);
	An inner device (22),
	a fabric strap (32) extending horizontally (central portion of 32) across a posterior portion of said inner device parallel to said bottom edge (Figure 10). 
The device of Collier et al. substantially discloses the claimed invention but is silent to the structure of the outer layer and that the outer layer has a connection and is lacking an elastic strap comprising one of more vertical seams along a length of said elastic strap. 
	The device of Kitawaga discloses an elastic strap (10) having one or more vertical seams (11,12 para 0041) along a length of the elastic strap. 
 	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the elastic strap with vertical seams as taught by Kitawaga in order to provide adequate pressure while reducing discomfort (para 0015). 
	The device of Giroux teaches an outer layer and an inner layer attached (claim 8).  

	With respect to claim 10, wherein the device reduces neck muscle and shoulder muscle tension on the wearer, with instant posture correction, and trains posture muscle balance for the wearer. It is noted an apparatus claims novelty depends on what a device is, not what a device does, the prior art meets the limitations as recited by applicant and is interpreted as being capable of performing the function recited by applicant (See MPEP 2114).
	 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732